Kellogg, P. J. (dissenting):
At the time of the award the widow and child were nonresident aliens and, therefore, under section 17, the Commission, upon the application of the insurance company, was required to commute the award to one-half the amount which would be paid to a resident. Under section 25 an award may be commuted at the discretion of the Commission, in the interest of justice. Under section 17 an award to a non-resident alien must be commuted on a fifty per cent basis.
The right to death benefits depends upon the situation at the time of the death or injury. I think the fair meaning of section 17 is that the benefits payable to an alien who was a non-resident at the time of the death, or to an alien who becomes a non-resident at any time thereafter, must be commuted on a fifty per cent basis. It is true the section says the compensation shall be the same in amount as provided for residents, and the ordinary provision is that the payments shall be made periodically and the Commission may, in the interest of justice, commute them. But section 17 makes an exception to the rule that a non-resident alien shall receive the same amount as a resident in providing that the amount payable to a non-resident must be commuted by paying to him one-half of the commuted amount. Technically the section contemplates that the original award shall be in the same amount to each but that the award to the non-resident must « be commuted on a fifty per cent basis at the request of the insurer. However the result is arrived at, the effect is that the non-resident alien can under the statute receive but one-half the amount which a resident alien receives.
The question, therefore, is, can a non-resident beneficiary, by becoming a resident after the death, double the amount of the compensation which the insurance carrier must pay? I think the rights of the beneficiaries were fixed in this case at the time of the death and at the time of the original award, *41and that it was immaterial thereafter to the Commission and the insurer whether the beneficiaries remained in this country or returned to Italy. I, therefore, favor a reversal and a restoration of the commuted award.
Sewell, J., concurred.
Award affirmed.